DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after final rejection.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on December 22, 2021, has been withdrawn pursuant to 37 CFR 1.114.  The inventor’s or joint inventor’s submission, filed on June 22, 2022, has been entered.
	Claims 1, 2, 23 and 31-37 are pending in the instant invention.  According to the Amendments to the Claims, filed June 22, 2022, claims 1, 2 and 23 were amended, claims 3-22 and 24-30 were cancelled and claims 31-37 were added.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 63/021,937, filed May 8, 2020.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on December 8, 2021, is acknowledged: a) Group II - claims 1, 2, 23 and 31-37; and b) substituted thiol according to formula I - p. 193, Table 2, Compound 26.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted thiols of the formula I, where B = -1,4-diazepan-6-yl, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted thiols of the formula I, where B = -piperazin-2-yl, 1,4-diazepan-2-yl, 1,4-diazepan-5-yl, 1,4-diazepan-6-yl, 1,4-diazocan-2-yl, or 1,5-diazocan-3-yl, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on September 9, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on September 9, 2021, the instant Markush claim was restricted to substituted thiols of the formula I, where B = -piperazin-2-yl, 1,4-diazepan-2-yl, 1,4-diazepan-5-yl, 1,4-diazepan-6-yl, 1,4-diazocan-2-yl, or 1,5-diazocan-3-yl, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on September 9, 2021.

	Next, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on September 9, 2021, or the Final Rejection, mailed on December 22, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed June 22, 2022.
	Thus, a third Office action and prosecution on the merits of claims 1, 2, 23 and 31-37 is contained within.

Reasons for Allowance

	Claims 1, 2, 23, 31 and 33-53 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to: (1) substituted thiols of the formula I, as recited in claim 1; (2) substituted thiols, as recited in claim 23; and (3) substituted thiols of the formula I, as recited in claim 31, respectively.
	Consequently, the limitation on the core of the substituted thiols of the formula I that is not taught or fairly suggested in the prior art is B on the periphery of the thiol core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound according to formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

formula I

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	each R0 is independently H or (C1-C3)alkyl;
	A is H; and

	B is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
;

	wherein the piperazin-2-yl is substituted with 1, 2, or 3 substituents independently selected from the group consisting of (C2-C4)alkyl, (C2-C4)alkenyl, (C2-C4)alkynyl, (C1-C4)acyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, aryl, and heteroaryl;

	wherein the 1,4-diazepan-2-yl, 1,4-diazepan-5-yl, 1,4-diazepan-6-yl, 1,4-diazocan-2-yl, or 1,5-diazocan-3-yl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of (C1-C4)alkyl, (C2-C4)alkenyl, (C2-C4)alkynyl, (C1-C4)acyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, aryl, and heteroaryl; and

	wherein each (C1-C4)alkyl, (C2-C4)alkyl, (C2-C4)alkenyl, and (C2-C4)alkynyl substituent is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, O(C1-C4)alkyl, and SH.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein B is:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
;

	wherein the piperazin-2-yl is substituted with 1, 2, or 3 substituents independently selected from the group consisting of (C2-C4)alkyl, (C2-C4)alkenyl, (C2-C4)alkynyl, (C1-C4)acyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, aryl, and heteroaryl;

	wherein the 1,4-diazepan-2-yl, 1,4-diazepan-6-yl, 1,4-diazocan-2-yl, or 1,5-diazocan-3-yl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of (C1-C4)alkyl, (C2-C4)alkenyl, (C2-C4)alkynyl, (C1-C4)acyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, aryl, and heteroaryl; and

	wherein each (C1-C4)alkyl, (C2-C4)alkyl, (C2-C4)alkenyl, and (C2-C4)alkynyl substituent is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, O(C1-C4)alkyl, and SH.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising the compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, and a pharmaceutically acceptable carrier.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 23, wherein the pharmaceutical composition is formulated for oral administration.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 23, wherein the pharmaceutical composition is formulated for parenteral administration.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 33, wherein the parenteral administration is subcutaneous, intravenous, intramuscular, or intrathecal.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 23, wherein the pharmaceutical composition further comprises an antioxidant.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“	A compound according to formula I:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

formula I

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	each R0 is independently (C1-C3)alkyl;
	A is H; and

	B is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
;

	wherein the piperazin-2-yl, 1,4-diazepan-2-yl, 1,4-diazepan-5-yl, 1,4-diazepan-6-yl, 1,4-diazocan-2-yl, or 1,5-diazocan-3-yl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of (C1-C4)alkyl, (C2-C4)alkenyl, (C2-C4)alkynyl, (C1-C4)acyl, cyclopropyl, cyclobutyl, cyclopentyl, cyclohexyl, aryl, and heteroaryl; and

	wherein each (C1-C4)alkyl, (C2-C4)alkenyl, and (C2-C4)alkynyl substituent is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, O(C1-C4)alkyl, and SH.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising the compound according to claim 36, or a pharmaceutically acceptable salt or stereoisomer thereof, and a pharmaceutically acceptable carrier.”---


	For new claim 38, the following text is inserted:
---“The pharmaceutical composition according to claim 37, wherein the pharmaceutical composition is formulated for oral administration.”---

	For new claim 39, the following text is inserted:
---“The pharmaceutical composition according to claim 37, wherein the pharmaceutical composition is formulated for parenteral administration.”---

	For new claim 40, the following text is inserted:
---“The pharmaceutical composition according to claim 39, wherein the parenteral administration is subcutaneous, intravenous, intramuscular, or intrathecal.”---

	For new claim 41, the following text is inserted:
---“The pharmaceutical composition according to claim 37, wherein the pharmaceutical composition further comprises an antioxidant.”---

	For new claim 42, the following text is inserted:
---“	A compound selected from the group consisting of:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 22, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 26, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 28, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 29,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 30, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 31, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 34,


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 39, and 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 40,

or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	For new claim 43, the following text is inserted:
---“A pharmaceutical composition comprising the compound according to claim 42, or a pharmaceutically acceptable salt or stereoisomer thereof, and a pharmaceutically acceptable carrier.”---


	For new claim 44, the following text is inserted:
---“The pharmaceutical composition according to claim 43, wherein the pharmaceutical composition is formulated for oral administration.”---

	For new claim 45, the following text is inserted:
---“The pharmaceutical composition according to claim 43, wherein the pharmaceutical composition is formulated for parenteral administration.”---

	For new claim 46, the following text is inserted:
---“The pharmaceutical composition according to claim 45, wherein the parenteral administration is subcutaneous, intravenous, intramuscular, or intrathecal.”---

	For new claim 47, the following text is inserted:
---“The pharmaceutical composition according to claim 43, wherein the pharmaceutical composition further comprises an antioxidant.”---

	For new claim 48, the following text is inserted:
---“	A compound selected from the group consisting of:


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 43, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 45, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 47,


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 48, and 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 49,

or a pharmaceutically acceptable salt thereof.”---

	For new claim 49, the following text is inserted:
---“A pharmaceutical composition comprising the compound according to claim 48, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.”---

	For new claim 50, the following text is inserted:
---“The pharmaceutical composition according to claim 49, wherein the pharmaceutical composition is formulated for oral administration.”---

	For new claim 51, the following text is inserted:
---“The pharmaceutical composition according to claim 49, wherein the pharmaceutical composition is formulated for parenteral administration.”---

	For new claim 52, the following text is inserted:
---“The pharmaceutical composition according to claim 51, wherein the parenteral administration is subcutaneous, intravenous, intramuscular, or intrathecal.”---

	For new claim 53, the following text is inserted:
---“The pharmaceutical composition according to claim 49, wherein the pharmaceutical composition further comprises an antioxidant.”--- .

	Claim 32 has been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Stacey W. Chung (Reg. No. 80,042) on July 20, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624